Bryan, J.,
after stating the case as above, delivered the opinion of the Court.
The statute which gives authority to the Mayor and City Council of Baltimore over the streets of the city enables the corporation to levy either generally on the whole assessable property of the city, or specially on the property of persons benefited, the whole or any part of the damages and expenses incurred in opening a street, o,r in extending, widening or making other changes in it.
The eighth section of the ordinance, passed in pursuance of the power thus given, directs the Commissioners to make a description of each parcel of ground deemed by them to be benefited, the name or names of such person or persons as shall claim any estate or interest therein, and the amount assessed thereon for benefits. Article 41, Ordinances, Baltimore City Code. And by the *527thirteenth section the collector is directed to sell the property assessed for benefits, if the amount assessed should not be paid after a prescribed notice. The sixteenth section declares that all sums of money assessed for benefits shall be and continue liens on the property in question until the same shall be paid to the city. It will be observed that the assessment is made on the property without any reference to the state of the title. The only inquiry is into the amount of benefit conferred on the property by the contemplated improvement. The person or persons in possession may have a limited interest, a qualified defeasible estate, or an absolute unquestionable fee simple. But the Commissioners cannot take these questions into consideration.
Decided 17th December, 1889.)
They consider only the enhancement of value; and the amount of this enhancement must be paid, or the property is liable to be sold. Eor these reasons we think that the prayers offered by the appellant were properly rejected. They assert the theory that Zion Church had only qualified rights in the property assessed, and maintain that the jury ought to take into consideration the extent of its interest. But if the assessment is to be equal to the increase in value of the property, it is immaterial who may hold the title; whether the possessor has it absolutely, or whether his interest is liable to be defeated by circumstances which may occur in the future.
The Courts of the State of New York have taken a different view of this question; but the statute and ordinance which we have quoted settle the law for us.

Rvlings affirmed.